internal_revenue_service number release date index number -------------------------------------------------------------- ------------------------------------- -------------------------- ------------------------------------ -------------------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-102958-08 date april legend ------------------------------- decedent --------------------------------- brother ----------------------- sister -------------------------- date -------------------------- date ----------------------- date -------------------------------------- charity ------------------------------------------------------------------- charity charity ----------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- - dollar_figurea dollar_figureb x court ----------------------------------------------------------------------------------------------------------------- --------------------------------------------- --------- ----------- -- ----------------------------------------------------------------------------------------- ------------------------------ age --- age --- dear ---------------------- plr-102958-08 this is in response to a letter from your authorized representative dated date requesting a ruling concerning the federal tax consequences of the proposed judicial reformation of trust under sec_2055 of the internal_revenue_code decedent died testate on date brother was duly appointed executor of decedent’s estate by the court article sixth of decedent’s will provides that the residue of decedent’s estate is to be held in trust trust for the benefit of brother and sister the trustee of trust is brother article seventh provides that the purpose of trust is to provide income to brother and sister during their lifetimes should they survive decedent accordingly the first dollar_figurea of monthly trust income is to be paid to sister during her lifetime the balance of the trust income is to be paid to brother during his lifetime after the death of brother and sister trust shall terminate and the trustee is to distribute the remaining assets of trust including accumulated income not previously distributed to charity charity and charity in equal shares the will is silent regarding the disposition of trust income in excess of dollar_figurea per month in the event brother predeceases sister as of date sister was age and brother was age trust does not qualify for the estate_tax charitable deduction under sec_2055 because trust is not a charitable_remainder_annuity_trust crat or a charitable_remainder_unitrust crut within the meaning of sec_664 or d in order to qualify trust for the estate_tax charitable deduction on date which is within days after the last date including extensions for filing the decedent's_estate tax_return brother as executor of decedent's_estate and trustee of trust filed a petition in court to reform the trust under sec_2055 in order to qualify trust as a charitable_remainder_unitrust described in sec_664 on date pursuant to the court order article seventh of decedent's will was reformed to create a charitable_remainder_unitrust crut trust as reformed provides that the first day of the unitrust period is the date of decedent's death and the last day of the unitrust period is the date of death of the last to die of brother and sister during the unitrust period the trustee is to distribute annually the unitrust_amount defined as an amount equal to the lesser_of the trust income for the taxable_year as defined in sec_643 of the internal_revenue_code and x percent of the net fair_market_value of the trust valued annually on the first day of each taxable_year the unitrust_amount is to be distributed as follows the trustee is to pay to sister annually during her lifetime an amount equal to the lesser_of the unitrust_amount or the sum of dollar_figureb in monthly installments of dollar_figurea on the last day of each calendar month the trustee is to pay to brother during his lifetime the portion of the unitrust_amount remaining after making or providing for the distribution to sister if brother predeceases sister the portion of the unitrust_amount that would otherwise be distributed to brother will be distributed in equal shares to charity charity and charity the unitrust_amount for any year shall also include any amount of trust income for such year that is in excess plr-102958-08 of the amount required to be distributed to the extent that the aggregate of the amounts paid in prior years was less than the amounts computed as x percent of the net fair_market_value of the trust assets on the valuation dates upon expiration of the unitrust term that is on the death of the last to die of brother and sister the trustee is to distribute all of the principal and accrued but undistributed_income of trust free of trust to charity charity and charity your authorized representative has requested a ruling that the pending judicial reformation of trust is a qualified_reformation for purposes of sec_2055 will cause the trust created by the judicial reformation to qualify as a charitable_remainder_trust within the meaning of sec_664 and the regulations thereunder and will cause the present_value of the charitable_remainder interest in the reformed trust to qualify for the federal estate_tax charitable deduction under sec_2055 sec_664 provides in relevant part that a crut is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less frequently than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_664 provides that notwithstanding the provisions of sec_664 and b the trust instrument may provide that the trustee shall pay the income_beneficiary for any year -- a the amount of the trust income if such amount is less than the amount required to be distributed under sec_664 and b any amount of the trust income which is in excess of the amount required to be distributed under sec_664 to the extent that by reason of sec_664 the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts plr-102958-08 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for_the_use_of religious charitable scientific literary or educational organizations described in sec_2055 through a sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction shall be allowed under sec_2055 for the interest that passes or has passed to the person or for a use described in sec_2055 unless -- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest other than a remainder_interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_2055 provides for the reformation of interests to comply with the requirements of sec_2055 sec_2055 provides that a deduction shall be allowed under sec_2055 in respect of any qualified_reformation sec_2055 defines the term qualified_reformation to mean a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if -- i any difference between i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii the change is effective as of the date of the decedent's death plr-102958-08 sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for sec_2055 sec_2055 provides that the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides in part that sec_2055 does not apply to any interest if not later than days after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed a judicial proceeding is commenced to change the interest into a qualified_interest sec_2055 defines the term qualified_interest to mean an interest for which a deduction is allowable under sec_2055 in this case the charitable_remainder interest constitutes a reformable_interest under sec_2055 because as originally drafted trust provides for a charitable_remainder interest that is presently ascertainable and hence severable from the noncharitable interests prior to the enactment of sec_2055 such interests would have been deductible under sec_2055 see sec_20_2055-2 of the estate_tax regulations although the payments to sister and brother were not expressed in specified dollar amounts or a fixed percentage of the fair_market_value of the property as required by sec_2055 a judicial proceeding was commenced as provided under sec_2055 before the 90th day after the last date including extensions for filing decedent's_estate tax_return further the reformation satisfies the requirements of sec_2055 ii and iii because the difference between the actuarial value determined as of the date of the decedent's death of the qualified_interest and the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest the nonremainder interest terminates at the same time both before and after the reformation and the reformation is effective as of the date of decedent's death accordingly based on the information submitted and representations made we conclude that the reformation of trust as described above will be a qualified_reformation within the meaning of sec_2055 provided the reformation is effective under local law and provided the trust as reformed meets the requirements for a charitable_remainder_unitrust under sec_664 and and the applicable regulations an estate_tax charitable deduction will be allowable under sec_2055 for the present_value of the charitable_remainder interests in reformed trust determined under sec_20_2055-2 however we are specifically not ruling on whether trust as plr-102958-08 reformed satisfies the requirements of sec_664 and and the regulations thereunder see revproc_2008_3 2008_1_irb_110 sec_4 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely george l masnik chief branch passthroughs special industries enclosure copy for sec_6110 purposes copy of this letter
